Dismissed and Opinion Filed January 29, 2018




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-17-01200-CV

                            ROBERT T. O' DONNELL, Appellant
                                          V.
                               JULIA L. VARGO, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-50667-2013

                             MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Evans, and Justice Brown
                               Opinion by Chief Justice Wright
       By letter dated December 13, 2017, we questioned our jurisdiction over this appeal as it

appeared the notice of appeal was untimely. We instructed appellant to file, by December 28,

2017, a letter brief addressing our concern and cautioned him that failure to comply may result in

dismissal of the appeal without further notice. As of today’s date, appellant has not filed a

response.

       Appellant challenges the trial court’s August 4, 2017 order denying his motion to remove

a receiver. An order denying a motion to vacate an order that appoints a receiver is an appealable

interlocutory order. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(2) (West Supp. 2017).

Because an appeal from an interlocutory order is an accelerated appeal, the notice of appeal is
due twenty days after the date the order is signed. See TEX. R. APP. P. 28.1(a), 26.1(b). Without a

timely filed notice of appeal, this Court lacks jurisdiction. See TEX. R. APP. P. 25.1(b).

       The trial court signed the appealed order on August 4, 2017. Although appellant filed a

timely request for finding of facts and conclusions of law, such request does not extend the time

to file an accelerated appeal. See TEX. R. APP. P. 28.1(b). Appellant filed a notice of appeal on

October 17, 2017, fifty-four days past the deadline. For this reason, we dismiss the appeal for

want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                      /Carolyn Wright/
                                                      CAROLYN WRIGHT
                                                      CHIEF JUSTICE




171200F.P05




                                                –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

ROBERT T. O' DONNELL, Appellant                    On Appeal from the 380th Judicial District
                                                   Court, Collin County, Texas
No. 05-17-01200-CV        V.                       Trial Court Cause No. 380-50667-2013.
                                                   Opinion delivered by Chief Justice Wright.
JULIA L. VARGO, Appellee                           Justices Evans and Brown participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED..

       It is ORDERED that appellee JULIA L. VARGO recover her costs of this appeal from
appellant ROBERT T. O' DONNELL.


Judgment entered January 29, 2018.




                                             –3–